DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical tube (claim 13) and the inner diameter is less than half of the length (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claims 9 and 12, “wherein an outer shell volume defined by the concave portion is at least half of a volume of the feed” (emphasis added) is not supported in the original specification. Nothing is described whatsoever about the outer shell volume, much less its relation to the volume of the feed. Applicant’s specification at para 0023 instead describes that the “concave portion 1a of the outer shell 1 may be formed so as to cover at least half of the volume of the feed”.
In claim 14, “wherein the inner diameter is less than half of the length” in line 2 is not supported in the original specification. Applicant’s specification at para 0037 describes an inner diameter of 18 mm and a length of 5 cm; thus, the inner diameter is described as being greater, not less than, the length.
Claim Objections
Claim 12 is objected to because of the following informalities:  in claim 12, a hyphen should be inserted between the two words, “cup shaped”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is a method claim that fails to set forth any method steps. Furthermore, claim 5 lacks a transitional phrase, such as "comprising", "consisting essentially of" and "consisting of," which define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP 2111.03).  For examination purposes, the examiner will treat the claim as having the transitional phrase “comprising” before the term “using” in line 1.
Claim 6 is a product claim that fails to set forth any elements. Furthermore, claim 6 lacks a transitional phrase, such as "comprising", "consisting essentially of" and "consisting of," which define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP 2111.03).  For examination purposes, the claim will be treated as a product-by-process claim.
In claim 13, “wherein the feed has a composition configured to, when the feed is positioned in water without the cylindrical tube….” in lines 6-7 is inconsistent with “a feed positioned in the inner volume” in line 5. Is the feed positioned in the cylindrical tube or not?
Claims 14-16 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature and natural phenomena without significantly more. 
Claims 1-5 and 7-10 recite a cephalopod feeder and method, which is met by a cephalopod feeding on a shelled animal occurring naturally in the wild. A cephalopod such as an octopus is known to feed on shelled animals such as crabs, clams and snails, each of which has an outer shell having a concave portion and a feed (flesh) placed in the concave portion, wherein the outer shell is shaped to be held by an arm of a cephalopod, wherein the outer shell has a strength capable of withstanding pressure from an arm of a cephalopod, wherein the feed is an adherent feed, wherein an outer shell volume defined by the concave portion is at least half of a volume of the feed (flesh is contained within the shell), and wherein at least a portion of the feed is attached inside the concave portion. The claimed feeder is not markedly different from the product’s naturally occurring counterpart in its natural state because cephalopods feed on naturally occurring shelled animals, such as a crab, clam, or snail. This judicial exception is not integrated into a practical application because the claims are directed solely to a feeder and method without any additional elements or steps; thus, this feeder and method are naturally occurring and have not been modified by a human from its natural state.
Claim 6 recites a cephalopod reared by a feeding method according to claim 5, which is not markedly different from the product’s naturally occurring counterpart in its natural state because there is no evidence of record of any structural differences between the claimed cephalopod and a cephalopod occurring in nature. This judicial exception is not integrated into a practical application because the claim is directed solely to a cephalopod without any additional elements, and merely being reared by a feeling method according to claim 5 does not add a meaningful limitation as the claim is a product-by-process claim and the limitation is a merely a nominal or token extra-solution activity of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment such as cephalopod farming or otherwise raising cephalopods in captivity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other claim elements are recited; thus, nothing indicates this cephalopod has been modified by a human from its natural state.

Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.qovinfo.gov/content/pkq/FR-2019-01-07/pdf/2018-28282.pdf. Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kala lnoculant Co. - 333 U.S. 127 (1948)). (Inter alia). See e.g. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court's view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) ). The Supreme Court's concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow.

While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.

Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kala lnoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office's eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.) When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions.

The Markedly Different Characteristics Analysis

The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.

Nature-based Product Claim Analysis

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart.

The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product's structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product. When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).

Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 197 4-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception.

The claims are directed to a product comprising a cephalopod, which is not markedly different from its closest naturally-occurring counterpart because there is no indication that being reared by a feeding method according to claim 5 has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a manufacture (i.e., a cephalopod feeder (claim 1) and a cephalopod (claim 6)) and a process (method of feeding (claim 5)), which are statutory categories within at least one of the four categories of patent eligible subject matter.
Step 2A: PRONG ONE: Evaluate whether the claims recite a Judicial Exception (e.g., law of nature or natural phenomenon). YES, the claims are reciting something that appears to be a nature-based product by itself (i.e., a feeder in the form of a shelled animal (claim 1), and a cephalopod (claim 6)) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products), and a naturally occurring process by itself (i.e., a method of feeding a cephalopod). 
The feeder and cephalopod recited in the claims are natural products that would occur naturally; thus, the claim involves the use of a judicial exception. There is no indication in the record of any markedly different characteristics (either structural or functional) of the product as broadly claimed. For example, there is no evidence of record of a structural difference between the cephalopod (claim 6) in the claimed product and that of its nature-based counterpart (naturally-occurring cephalopod living in the wild). Likewise, cephalopods such as an octopus are known to feed on shelled animals such as crabs, clams and snails, each of which has a shell having an inner surface spaced apart from an outer surface, the inner surface defining a volume of the shell, and a feed (flesh) placed at least partly in the volume of the shell. There is no evidence of record of a structural difference between a feeder that is a crab, clam, or snail (claim 1) and that of its nature-based counterpart (naturally-occurring crab, clam, or snail living in the wild). The physical and genetic structures of the claimed feeder in the form of a shelled animal (claim 1) and cephalopod (claim 6) are no different from a shelled animal and cephalopod living in the wild, and nothing of record indicates a genetic modification. Consequently, the claimed products are structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared with its closest natural-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed product with its closest naturally-occurring counterpart and should apply to the full scope of the claims. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. Here, the claimed feeder in the form of a shelled animal (claim 1) and cephalopod (claim 6) are functionally identical to their closest naturally-occurring counterparts.
The recitation in claim 6 of being reared by a feeding method according to claim 5 does not affect this analysis because this is a product-by-process limitation not implying any structure, and it is well known and routine in the art to raise cephalopods in captivity. Therefore, the claim is not meaningfully limited and does not amount to significantly more than the product of nature by itself. 
Thus, there is no evidence of record to indicate that the claimed products are markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart.


PRONG TWO: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section lll(A)(2), 84 Fed. Reg. at 54-55. The claims are directed to a product itself, i.e. a feeder (claim 1), which reads on a shelled animal, and a cephalopod (claim 6), and a naturally occurring process by itself (i.e., a method of feeding a cephalopod (claim 5)). Claim 6 in particular is directed solely to a cephalopod without any additional elements, and merely being reared by a feeling method according to claim 5 does not add a meaningful limitation as the claim is a product-by-process claim. The limitation is a merely a nominal or token extra-solution activity of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment such as cephalopod farming or otherwise raising cephalopods in captivity. To be integrated into a practical application the claims must have specific and well defined features as applied to the practical application, i.e., a physical embodiment of the practical application. Thus, the cited claims are directed to a judicial exception to patentable subject matter not integrated into a practical application.
Step 2b:
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an invention concept to the claims. MPEP 2106.05. Mere instructions to apply an exception cannot provide an inventive concept nor a feature that is well understood, routine, or conventional in this art. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., rearing by a well-known feeding method).
Thus, the claimed products and method are not eligible subject matter under current 35 USC 101 standards.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “7Seil – Funny octopus Olivia. Takes out fish from the jar” (https://www.youtube. com/watch?v=_xfDYs_6rUk, published 8/21/14, hereinafter “7Seil”).
For claim 1, 7Seil discloses a cephalopod feeder comprising an outer shell (hollow elongated cylindrical container in screenshots on pgs. 1-7) having a concave portion (interior of container is concave in screenshots on pgs. 4-7) and a feed (fish placed within the concave interior of the container in screenshots on pgs. 1-5) placed in the concave portion.
For claim 2, 7Seil discloses wherein the outer shell is shaped to be held by an arm of a cephalopod (see screenshots on pgs. 2-7).
For claims 3 and 7, 7Seil discloses wherein the outer shell has a strength capable of withstanding pressure from an arm of a cephalopod (see screenshots on pgs. 2-7).
For claim 5, 7Seil discloses a method of feeding a cephalopod using the feeder according to claim 1 (see screenshots on pgs. 1-7 showing an octopus eating a fish from inside of a container placed in its tank, and see above rejection of claim 1).
For claim 6, 7Seil discloses a cephalopod reared by the feeding method according to claim 5 (the octopus in the screenshots shown on pgs. 1-7 is capable of being bred and raised in captivity, for example in a cephalopod fishery using the feeding method explained in the above rejection of claim 5; Note: being reared by a feeding method according to claim 5 is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113.).
For claim 9, 7Seil discloses wherein an outer shell volume defined by the concave portion is at least half of a volume of the feed (screenshot on pg. 2 for example shows the interior volume of the container being larger than the volume of the fish; thus, the outer shell volume is at least half the feed volume).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “7Seil – Funny octopus Olivia. Takes out fish from the jar” (https://www.youtube. com/watch?v=_xfDYs_6rUk, published 8/21/14, hereinafter “7Seil”) in view of “Sticky - The Krill Paste” (https://web.archive.org/web/ 20170102043707/https://stickybaits.com/portfolio/the-krill-paste/, published 1/2/17, hereinafter “Sticky”).
For claims 4 and 8, 7Seil does not explicitly teach the feed being an adherent feed.
Sticky teaches a cephalopod feeder (note this is an intended use term, and the photo on pg. 1 shows a container filled with krill paste that is capable of being provided to a cephalopod to eat the krill paste within the container, thus functioning as a cephalopod feeder; also note pg. 2, 2nd full paragraph describes use in a multitude of applications) wherein the feed is an adherent feed (photo on pg. 1 shows the krill paste within the container adhering to the container’s interior sides and the krill paste outside of the container having been molded into different shapes, making clear that the feed includes a binder or adhesive and has adhesive properties; thus, the feed an adherent feed) in order to provide a fishy paste with a potent aroma to stimulate aquatic animals to feed (pg. 2, 1st full paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feed of 7Seil to be an adherent feed as taught by Sticky in order to provide a fishy paste with a potent aroma to stimulate aquatic animals to feed.
For claim 10, 7Seil does not explicitly teach wherein at least a portion of the feed is attached inside the concave portion.
Sticky teaches a cephalopod feeder (note this is an intended use term, and the photo on pg. 1 shows a container filled with feed (similar to 7Seil and applicant’s invention) that is capable of being provided to a cephalopod to eat the feed/krill paste within the container, thus functioning as a cephalopod feeder; also note pg. 2, 2nd full paragraph describes use in a multitude of applications) wherein at least a portion of the feed is attached inside the concave portion (photo on pg. 1 shows the krill paste within the container adhering to the container’s interior sides) in order to provide a fishy paste with a potent aroma to stimulate aquatic animals to feed (pg. 2, 1st full paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feed of 7Seil such that at least a portion of the feed is attached inside the concave portion as taught by Sticky in order to provide a fishy paste with a potent aroma to stimulate aquatic animals to feed.
For claim 13, 7Seil teaches a cephalopod feeder to feed a cephalopod, the cephalopod feeder comprising: a cylindrical tube (hollow elongated cylinder in screenshots on pgs. 1-7) including a cylindrical wall having an inner surface and an outer surface (inner and outer surfaces of the hollow elongated cylinder in screenshots on pgs. 1-7), the inner surface forming an inner volume of the cylindrical tube (inner surface in screenshots on pgs. 1-7 forms an inner volume within the hollow elongated cylinder); and a feed (see fish positioned within the inner volume in screenshots on pgs. 1-5) positioned in the inner volume, and wherein the cylindrical tube is sized and structured to withstand grasping by the cephalopod (see screenshots on pgs. 2-7).
7Seil does not explicitly teach wherein the feed has a composition configured to, when the feed is positioned in water without the cylindrical tube, break-up when grasped by the cephalopod and disperse in the water.
Sticky teaches a cephalopod feeder (note this is an intended use term, and the photo on pg. 1 shows a container filled with feed (similar to 7Seil and applicant’s invention) that is capable of being provided to a cephalopod to eat the feed/krill paste within the container, thus functioning as a cephalopod feeder; also note pg. 2, 2nd full paragraph describes use in a multitude of applications) wherein the feed has a composition configured to, when the feed is positioned in water without the cylindrical tube, break-up when grasped by the cephalopod and disperse in the water (note this is an intended use limitation, and pg. 2, last paragraph describes the paste’s quick breakdown time and fast dispersion of its attractors, thus, the krill paste feed is capable of breaking up and dispersing in water when grasped by the cephalopod) in order to ensure maximum attraction potential (pg. 2, 2nd full paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feed of 7Seil to include a composition configured to, when the feed is positioned in water without the cylindrical tube, break-up when grasped by the cephalopod and disperse in the water as taught by Sticky in order to ensure maximum attraction potential.
For claim 14, 7Seil as modified by Sticky teaches (references to 7Seil) wherein the cylindrical tube has a length and an inner diameter, and wherein the inner diameter is less than half of the length (see screenshot on pg. 1 for example).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “7Seil – Funny octopus Olivia. Takes out fish from the jar” (https://www.youtube. com/watch?v=_xfDYs_6rUk, published 8/21/14, hereinafter “7Seil”) in view of Koppe (DE 602005006262).
For claim 11, 7Seil does not explicitly teach wherein the feed is an adherent feed having a viscosity in the range of 10 Pa to 100 Pa.
Koppe teaches a feed that is an adherent feed (Table 5, for example, describes including a binder such as Algibind or Alginate) having a viscosity in the range of 10 Pa to 100 Pa (Table 5 shows a viscosity of 59.6 Pa, 72.4 Pa, and 77.4 Pa for Algibind (0.1%), Algibind (0.3%), and Alginate (1.0%), respectively) in order to reduce the content of undesirable nutrients in the water (pg. 1, ln 1-4; pg. 3, ln 33-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feed of 7Seil to include an adherent feed having a viscosity in the range of 10 Pa to 100 Pa as taught by Koppe in order to reduce the content of undesirable nutrients in the water.
For claim 12, 7Seil as modified by Koppe teaches (references to 7Seil) wherein the outer shell is cup shaped (see the cup shape of the hollow elongated cylindrical container in screenshots on pgs. 1-7), and wherein an outer shell volume defined by the concave portion is at least half of a volume of the feed (screenshot on pg. 2 for example shows the interior volume of the container being larger than the volume of the fish; thus, the outer shell volume is at least half the feed volume).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “7Seil – Funny octopus Olivia. Takes out fish from the jar” (https://www.youtube. com/watch?v=_xfDYs_6rUk, published 8/21/14, hereinafter “7Seil”) in view of “Sticky - The Krill Paste” (https://web.archive.org/web/20170102043707/ https://stickybaits.com/portfolio/the-krill-paste/, published 1/2/17, hereinafter “Sticky”), as applied to claim 13 above, and further in view of Shimoe (AU2006216144).
For claim 15, 7Seil as modified by Sticky does not explicitly teach wherein the composition includes minced fish meat.
Shimoe teaches a feed composition wherein the composition includes minced fish meat (pg. 6, ln 19-21) in order to make the feed more agreeable to aquatic animals (pg. 6, ln 4-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feed composition of 7Seil as modified by Sticky to include minced fish meat as taught by Shimoe in order to make the feed more agreeable to aquatic animals.
For claim 16, 7Seil as modified by Sticky and Shimoe teaches wherein the composition includes minced fish meat and minced shellfish meat (Shimoe, pg. 6, ln 19-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“CBC: Octopus Opens Jar”, https://www.youtube.com/watch?v=9kuAiuXezIU, published 9/16/10, teaches a cephalopod feeder comprising an outer shell having a concave portion and a feed placed in the concave portion, and placing the shell adjacent the cephalopod tank and then placing feed in the volume of the shell.
Edwards (US 20150313190), DeGhionno (US 2008/0314331), Chill (US 5595142), Goguel (US 4147130), Costello (US 6148771), and Tsengas (US 7506614) each teaches a feeder having an outer shell and concave portion with feed placed therein.
Hoff (JP 2008541756), Nakano (CA 2072602), and Yoshitomi (EP 1566106) each teaches minced fish and an adhesive (adherent feed).
Chi (CN 107494362) teaches minced fish for improving sepia latimanus (cuttlefish).
Vidal et al. ("Cephalopod Culture: Current Status of Main Biological Models and Research Priorities", Advances in Marine Biology, Volume 67, pgs. 1-98, June 2014) teaches octopuses being fed bivalve shells filled with paste made with a combination of fresh squid and crustacean meat (pgs. 66-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643